Citation Nr: 0501681	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  00-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


What evaluation is warranted for shortening of the right 
lower extremity, from November 9, 1995?


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The veteran's right leg is shortened by five centimeters.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
shortened right extremity from November 9, 1995, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5275 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159 (2003). 

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the December 1998 rating decision, 
in the Board's view, correspondence dated in November 2001 
and December 2002 as well as the March 2000 statement of the 
case substantially complies with the notice requirements of 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support his claim, evidence VA would 
obtain, and evidence and information he was responsible for 
providing.  

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not result in 
prejudice to the appellant.  

In addition, the record reflects that the appellant was 
provided with notice of the rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case and a supplemental statement of the 
case that notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions made.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  In fact, in 
response to the November 2001 notice letter, the veteran 
indicated that he had already submitted all of he requested 
information regarding treatment.  Based on the procedural 
history of this case and the statement from the veteran, it 
is the conclusion of the Board that VA has no outstanding or 
unmet duty to inform him that any additional information or 
evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The RO requested VA and non-VA 
medical records identified by the veteran and records that 
were received were associated with the file.  In addition, 
the veteran was afforded VA examinations.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests to identify other information about any additional 
evidence not of record, has stated sub silentio that he 
neither has nor knows of any further pertinent evidence.  
Hence, no evidence has been lost to the record, and there is 
no failure to assist the appellant simply because VA did not 
explicitly ask him to submit all pertinent evidence in his 
possession.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

The veteran underwent a VA examination in August 1996.  The 
examiner noted there was some thickening and firmness about 
the lateral distal aspect of the right thigh.  Measurements 
taken from the umbilicus to the medial malleolus revealed 
lengths of 38 1/4 inches in the left leg and 37 inches in the 
right leg.  X-rays revealed an old healed distal shaft 
fracture with a mild angulation.  The diagnosis was old 
healed comminuted right femur fracture with residual "11/2" 
(sic) inch shortening.

A July 1998 VA examination report noted complaints of pain, 
weakness, stiffness, instability, and giving way of the right 
leg.  There were no reports of swelling, heat, redness, 
drainage, locking, or abnormal motion.  The veteran reported 
that flare-ups of the bone problem occurred about once a 
month.  He reported that the flare-ups lasted two to three 
days and increased in severity about 80 percent.  He believed 
there was 100 percent functional impairment during flare-ups.  
The veteran was reported to wear corrective shoes due to the 
discrepancy in leg lengths.  Upon examination, measurements 
of the legs from the ischium pubis revealed that the right 
leg was 351/2 inches and the left leg was 37 inches.  There 
were no constitutional symptoms of bone disease.  X-rays 
offered only a partial view of the old fracture, but no 
change was indicated since the last x-rays.

A March 2003 VA examination report noted complaints of right 
thigh bone pain, weakness, stiffness, and intermittent 
swelling.  He denied drainage.  There were no significant 
abnormal movements noted.  The veteran reported using a one 
and one-half inch shoe lift and Tylenol for his symptoms.  He 
reported flare-ups of thigh bone pain occurred once a week 
and lasted anywhere from half a day to a whole day.  During 
these times, he reported that he had to stay close to home 
and favored the right leg.  He also estimated that he was 
only 50 - 60 percent of his normal self during these times.  
There was no active infection or constitutional symptoms of 
bone disease.  Upon examination, his right femur showed no 
significant abnormality of color or obvious deformity.  There 
was no evidence of false motion or angulation.  There was 
significant shortening of the entire right leg measuring 87 
centimeters from the anterior superior iliac spine on the 
right to the medial malleolus on the right and measuring 92 
centimeters on the left.  There was no evidence of malunion, 
nonunion, loose motion, or false joint of the femur.  
Tenderness of the femur was noted, but there was no drainage, 
redness, or significant weakness.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

During the course of the appeal, the veteran's legs were 
measured three times, with only the last measurement in 
accordance with Diagnostic Code 5275, shortening of the lower 
extremity bones.  Under that code a 20 percent rating is 
assigned for 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.) and a 
10 percent is assigned for 1 1/4 to 2 inches (3.2 cms. to 5.1 
cms.).  An accompanying note requires the examiner to measure 
both lower extremities from anterior superior spine of the 
ilium to the internal malleolus of the tibia.  The rating is 
not to be combined with other ratings for fracture or faulty 
union in the same extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275.

The measurements taken in March 2003 revealed a 5-centimeter 
discrepancy between the left and right legs, which falls into 
the range assigned for a 10 percent rating.  

Additional factors outlined in DeLuca have also been 
considered as a possible basis for an increased rating; 
however, the objective evidence did not reveal weakness, 
incoordination, fatigability, or muscle atrophy.  Flare-ups 
of thigh pain were noted, but in the Board's view they are 
not so significant that they warrant an increase on that 
basis, particularly in the absence of the other factors.  
Although symptoms such as painful motion and an additional 
limitation of motion due to flare-ups were noted during the 
March 2003 examination, these symptoms were more applicable 
to the veteran's right knee than femur.  The Board notes that 
the appellant receives separate compensation for degenerative 
arthritis of the right knee.

The application of staged ratings are not necessary in this 
case, since at no time has the veteran's shortened right leg 
met the criteria for anything greater than a 10 percent 
rating.

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the appellant's disability alone now causes or has 
in the past caused marked interference with his employment, 
or that the disorder has in the past or now requires frequent 
periods of hospitalization post-service rendering impractical 
the use of the regular schedular standards.  Id. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a rating greater than 10 percent for 
shortening of the right lower extremity from November 9, 
1995, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


